Case 3:18-cr-00085-TAD-KLH Document 123 Filed 11/26/18 Page 1 of 7 Page|D #: 308

RECE¥VED
USDC, WEST£RN D!STR!CT OF LA.
TONY R. MOURE. CL§RK

erma f f___

BY <WN““UNITED sTATss DIsTRioT oanT
WESTERN nisTRicT or LoUisiANA
MoNRoE mission
UNITED s'rATEs oF AMERICA chMiNAL No.; 3;13-¢1~_00035~03

VERSUS JUDGE: DOUGHTY

>€~>E*>F§E->£-

DEMARIO SHAFFER MAGISTRATE JUDGE: HAYES

PLEA AGREEMENT

A. INTRODUCTION

1. This document contains the complete plea agreement between the
government and DEMARIO SHAFFER, the defendant No other agreement,
understanding promise, or condition exists, nor Will any such agreement,
understanding promise or condition exist unless it is committed to Writing in an
amendment attached to this document and signed by the defendant, an attorney for
the defendant, and an attorney for the government The terms of this plea agreement
are only binding on the defendant and the government only if the Court accepts the
defendant’s guilty plea.

B. THE DEFENDA_NT’S OBLlGATIONS

2. DEMARIO SHAFFER Shall appear in open court and plead guilty to

Count Four (4) of the indictment pending in this case.

C. THE GOVERNMENT OBLIGATIONS
1. li` the defendant completely fulfills all of his obligations and agreements

under this plea agreement, the government agrees to dismiss the remaining counts

 

Case 3:18-cr-00085-TAD-KLH Document 123 Filed 11/26/18 Page 2 of 7 Page|D #: 309

of the indictment after sentencing, and it Will not prosecute the defendant for any
other offense known to the United States, based on the investigation Which forms the

basis of the indictment

2. The government Will and hereby moves pursuant to U.S.S.G. § 3El.1(b)
for the defendant to receive a one-point reduction in his offense level should that
offense level be 16 or greater, as the defendant has assisted authorities in the
investigation or prosecution of his own misconduct by timely notifying authorities of
his intention to enter a plea of guilty, thereby permitting the government to avoid
preparing for trial and permitting the government and the Court to allocate resources

efELciently.
D. SENTENCING
DEMARIO SHAFFER understands and agrees that:

1. The maximum punishment for Count 4 of the lndictment is a term of
imprisonment of not more than nye (5) years (pursuant to 18 U.S.C. § 371), and a fine
of not more than $250,000 (pursuant to 18 U.S.C. § 3571).

2. The defendant shall be required to pay a special assessment of $100 at
the time of the guilty plea by means of a cashier’s check, bank official check, or

money order payable to “Clerk, U.S. District Court”;

3. The defendant may receive a term of supervised release of not more than
three (3) years in length in addition to any term of imprisonment imposed by the

Court;

 

Case 3:18-cr-00085-TAD-KLH Document 123 Filed 11/26/18 Page 3 of 7 Page|D #: 310

4. A violation of any condition of supervised release at any time during the
period of supervised release may result in the defendant being incarcerated over and

above any period of imprisonment initially ordered by the Court;

5. rl‘he period of incarceration for a violation of a condition of supervised
release could be as much as the full term of supervised release initially ordered by
the Court, regardless of the amount of time of the supervised release the defendant

successfully completed;

6. Any fine imposed as part of the defendants sentence Will be made due
and payable immediately and any federal income tax refund received by the
defendant from the lnternal Revenue Service While there is an outstanding fine shall

be applied toward the Ene;

7. As part of the presentence investigation, the government Will make
available to the Court any and all relevant evidence developed in the investigation of

this case;

8. The defendant, upon signing this plea agreement and the factual basis,
knowingly, voluntarily, and expressly Waive his rights pursuant to Rule 410(a) of the
Federal Rules of Evidence. The defendant understands and agrees that in the event
that he violates the plea agreement, Withdraws his decision to plead guilty, or causes
his guilty plea to be later Withdrawn or otherwise set aside, any statements he made
to law enforcement agents or an attorney for the prosecuting authority during plea

discussions, any statements he made during any court proceeding involving his plea

 

Case 3:18-cr-00085-TAD-KLH Document 123 Filed 11/26/18 Page 4 of 7 Page|D #: 311

of guilty (including any factual bases or summaries signed by the defendant and any
leads from such statements, factual bases or summaries) shall be admissible for all

purposes against the defendant in any and all criminal proceedings;

9. This case is governed by the Sentencing Reform Act, as modified by
United States v. Booker, 543 U.S. 220 (2005). The defendant has discussed with his
counsel the Sentencing Guidelines and their applicability, and understands and
acknowledges that a final determination of the applicable guidelines range cannot be

made until the completion of the presentence investigation;
10. The sentencing judge alone will decide what sentence to impose ; and

ll. The failure of the Court to adhere to a sentencing recommendation
tendered by counsel for either party shall not be a basis for setting aside the guilty

plea that is the subject of this agreement
E. COOPERATION

1. The defendant agrees to cooperate fully and truthfully in the
governments investigation into this and any other criminal matter about which the

defendant has knowledge

2. Cooperation shall include, but is not limited to, testifying before the
Grand Jury or at trial if requested The defendant understands that his failure to
testify truthfully can result in the defendant being prosecuted for perjury or giving

false statements and in the government withdrawing from this plea agreement

 

Case 3:18-cr-00085-TAD-KLH Document 123 Filed 11/26/18 Page 5 of 7 Page|D #: 312

3. The defendant understands that while he is being offered use immunity
for all prospective statements to law enforcement agents and testimony given as a
result of this agreement such statements and testimony are subject to the penalties
of perjury and giving false statements if not completely honest and factual, and that
this plea agreement can be withdrawn if the defendant makes false statements or

substantially misrepresents his role in the offense.

4. At or before the time of sentencing, the government will advise the Court

of any assistance provided by the defendant

5. The United States may, but shall not be required to, make a motion

 

requesting the Court to depart from the sentencing range called for by the guidelines

in the event the defendant provides “substantial assistance." 'l`his decision shall be

 

in the sole and non-reviewable discretion of the United States Attorney.

6. lt is understood and agreed that a motion for departure shall not be
made under any circumstances unless the defendants cooperation is deemed
"substantial" by the United States Attorney. The government has made n_o_ promise,
implied or otherwise, that the defendant Will be granted a "departure“ for
"substantial assistance." Further, n_o promise has been made that a motion will be
made for departure even if the defendant complies with the terms of this agreement

in all respects but has been unable to provide “substantial assistance."

7. lt is understood that even if a motion for departure is made by the

government based upon the defendants perceived l‘substantial assistance," the Bnal

Case 3:18-cr-00085-TAD-KLH Document 123 Filed 11/26/18 Page 6 of 7 Page|D #: 313

decision as to how much, if any, reduction in sentence is warranted because of that

assistance rests solely with the Court.

F. SIGNATURE OF ATTORNEY FOR THE DEFENDANT, THE
DEFENDANT AND THE ATTORNEY FOR THE GOVERNl\/IENT

 

l have read this plea agreement and have discussed it fully with my client,
DEMARIO SHAFFER. lt accurately and completely sets forth the entire plea
agreement l concur in DEMARIO SHAFFER pleading guilty as set forth in this plea

agreement

Dated:f!['" /~3“'.£5'#*’¢? W?MQ?FD@/:§U
MICHAEL DUBOS
Counsel for l)efendant

l have read this plea agreement and have discussed it with my attorney. l fully
understand the plea agreement and accept and agree to it without reservation l do
this voluntarily and of my own free will. No threats have been made to me, nor am l
under the influence of anything that could impede my ability to fully understand this
plea agreement

l affirm that absolutely no promises, agreements, understandings, or
conditions have been made or entered into in connection with my decision to plead
guilty except those set forth in this plea agreement

l am satished with the legal services provided by my attorneys in connection

with this plea agreement and the matters related to this case.

Dat€d¢ M__ %M/ w a%/e/ -------
DEMARIO SHAFFE{R/
Defendant

 

Case 3:18-cr-00085-TAD-KLH Document 123 Filed 11/26/18 Page 7 of 7 Page|D #: 314

We accept and agree to this plea agreement on behalf of the United States of
America.

Dated: ll tdc ig

DAVID C. JOSEPH
United States Attorney
Western l)istrict of Louisiana

W§a/u._, %@/lmtf/Ltde/

yMARY M tuition

LA Bar # 01992

Assistant United States Attorney
300 Fannin Street, Suite 3201
Shreveport, Louisiana 71101
'l`elephone: (318) 676-3600

__B

JOHN S. GORE

Acting Assistant Attorney General
U S. Department of Justice

Civil Rights Division

_, ,wi

ANITAT oHANNArATli
NY Bar # 4060299

Trial Attorney _
950 Pennsylvania Ave., NW
Washington, DC 20530
Telephone: (202) 353-1219

P

 

 

